PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/039,791
Filing Date: 19 Jul 2018
Appellant(s): DEPUY SYNTHES PRODUCTS, INC.



__________________
Joshua P. Larsen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In the brief filed 04/18/2022, Appellant makes the following arguments:
	A)	The resection data of Axelson is not retrieved from memory.
	B)	Axelson does not teach storing the resection data together with the electronic rendering 		of an orthopaedic implant as part of a “unitary digital template.”
	C)	The rejection fails to establish why one of ordinary skill in the art would have combined 			the resection data of Axelson with the electronic rendering of DiSilvestro to result in a 			“unitary digital template.”
	D)	Axelson does not teach the limitations of claim 14 because Axelson teaches retrieving 			the resection data during the surgical procedure.
	E)	Axelson does not teach the limitations of claim 15 because Axelson teaches storing the 			resection data during the surgical procedure.
	F)	Axelson does not teach the limitations of claim 16 because Axelson teaches inputting 			the resection data locally and not receiving it over a network.
	G)	Axelson does not teach the limitations of claim 17 because Axelson does not teach 			receiving resection data from a vendor of the orthopaedic implant.
	H)	Axelson does not teach the limitations of claim 18 because Axelson does not teach 			receiving resection data created by a vendor of the orthopaedic implant.
	I)	At pages 11-13 Appellant repeats the arguments presented above in arguments A) – C) 			and H) with regard to claims 19-21.

	Appellant’s arguments will be addressed in the order in which they appear in the brief.

In response to argument A), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are based upon the combination of DiSilvestro and Axelson in which DiSilvestro clearly teaches retrieving a digital implant along with various pre-operative data from memory (see paragraph 0057 stating “the surgeon may operate the computer assisted orthopaedic surgery system 300 to retrieve pre-operative data from the remote information management system 304…the preoperative data may include…digital templates of the orthopaedic implants and/or planned resection lines…”).
Additionally, Axelson clearly teaches the use of implant constraint data including resection data to perform an automatic positioning of a digital template of the implant (see paragraph 0062 stating “the computer automatically calculate the size and position of the implant by automatically performing the automatic size/position optimization subroutine 100 after the necessary shape and biomechanical properties of the bones of interest have been retrieved. The user preferences screen 226 also allows the surgeon to set other parameters for the calculations, such as default flexion angles and resection levels.). And as further set forth at paragraph 0015, this described automatic size/position subroutine is implemented as a “computer readable medium,” which obtains the necessary data to perform the automatic optimization.  Therefore, when combined with the teachings of DiSilvestro, which explicitly provide a structure for obtaining both a digital template and resection data from memory, the broad recitation of claim 2 clearly encompasses this combination. 

In response to argument B), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, it is noted that while Appellant repeatedly references a “unitary digital template,” the claims do not recite such a limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in this instance, even Appellants specification does not describe a unitary digital template, including both an electronic rendering and an estimated amount of resection in some sort of “unitary” format.
Appellant’s summary of claimed subject matter points to paragraphs 0053, 0054, and 0056 for support for the “digital template,” the “electronic rendering of the orthopaedic implant,” and “the implant constraint data including an estimated amount of resection.”  None of these paragraphs describe a “unitary” rendering and resection data that is retrieved from memory. Rather, paragraph 0054 describes retrieving the digital template from memory and paragraph 0056 describes using implant constraint data with estimated resection (with no disclosure of the source of this information) to position the digital template. 
Nevertheless, as set forth above, DiSilvestro clearly teaches retrieving a digital implant along with various pre-operative data from memory (see paragraph 0057 stating “the surgeon may operate the computer assisted orthopaedic surgery system 300 to retrieve pre-operative data from the remote information management system 304…the preoperative data may include…digital templates of the orthopaedic implants and/or planned resection lines…”).  Simply combining the resection levels disclosed in Axelson with this data that is retrieved from memory in DiSilvestro is clearly encompassed by the broad recitation from memory two items of data: (i) an electronic rendering of the orthopaedic implant and (ii) implant constraint data including an estimated resection.

In response to argument C), as noted above, Appellant continues present arguments based on a “unitary digital template,” which is not disclosed the specification and not claimed.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The examiner respectfully maintains that motivation has been provided to combine the resection level data disclosed in Axelson with the electronic rendering data disclosed in DiSilvestro.  Axelson states that it would be desirable to “facilitate more accurate and time efficient planning of the procedure” as well as to “minimize…inefficiencies” in the process of determining optimal positioning of an implant (see paragraphs 0011-0012).  Therefore, it would have been desirable to utilize the resection levels that are used in the automatic positioning subroutine of Axelson in place of the manual adjustments in DiSilvestro since both references are concerned with positioning an electronic rendering of an implant.

In response to arguments D) – H), Appellant repeatedly argues against the teachings of Axelson alone, when the Final Rejection sets forth citations in DiSilvestro with regard to these features.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above and in the Final Rejection, DiSilvestro explicitly states “the surgeon may…retrieve…any data related to the patient on which the orthopaedic surgical procedure will be performed, or any other data useful to the surgeon that is generated prior to the performance of the orthopaedic surgical procedure.” (see paragraph 0057). And as stated in the abstract of Axelson, the disclosure is directed to “planning a size and position of a prosthetic implant for a bond on a patient.” Appellant has not provided any evidence that a surgical procedure is already underway when the planning of DiSilvestro and Axelson occurs.  Therefore, this argument is not found to be persuasive.
With regard to receiving the digital template over a network and from a vendor of the implant, again, DiSilvestro explicitly states that “the surgeon may operate the computer assisted orthopaedic surgery system 300 to retrieve pre-operative data from the remote information management system 304…the preoperative data may include…digital templates of the orthopaedic implants and/or planned resection lines…”). Furthermore, as set forth in the Final Rejection, paragraphs 0056-0057 disclose receiving the digital template from a remote computer such as a hospital computer over a network.  Since the hospital is supplying the implant for surgery, the broadest reasonable interpretation of receiving the template from a vendor of the implant encompasses receiving the template from the remote source over a network as disclosed in DiSilvestro.  
Appellant does not argue these teachings of DiSilvestro, set forth in the Final Office action.  Therefore, Appellant’s arguments against Axelson, alone, are not persuasive.

In response to argument I), the examiner incorporates the responses to arguments A) – C) and H) herein.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.